I dissent from the majority opinion. In my judgment the question of liability was one for the jury. By the construction of the bumper appellant sought to diminish the dangers at the intersection of Drummond and Mulvihill streets. The question was whether the bumper increased the dangers instead of accomplishing its purpose. If the dangers were diminished, or if they were not increased, there was no liability. On the other hand, if the dangers were increased, there was liability. There was ample evidence tending to show that the bumper decreased the dangers of the crossing. The bumper at its peak was only 5 inches thick and had a base of 5 feet. The surface was smooth and oval.
The intersection of Drummond and Mulvihill streets was what is known as a blind crossing; it was a dangerous crossing. The city proved by several witnesses that a person driving in an automobile at a reasonable speed, keeping a lookout, could pass over the bumper without inconvenience or injury.
ETHRIDGE, J., joins in this dissent.
 *Page 65